Title: To Thomas Jefferson from William Keteltas, 25 September 1801
From: Keteltas, William
To: Jefferson, Thomas


Dr Sir
New York 25th September 1801—
Being informed that Gnl. Clarkson of this City has sent in his Resignation as Loan Officer—And Also Advised by some friends to Apply to fill that Vacancy, You will therefore please to Consider me a Candidate for that office, Not without first Assuring You, that I Consider it the Most unfortunate occurrence in My Life, politically Speaking, to think that a Sincere and Consiencious Endeavour to Support the Constitution under our Infant Republic, Should have been attended with such runious Consequences to my Family, by the Tyranny of the late Administration, as to be Obliged to look to the New in the way of an Office for their support—The Obtaining an Office is A Consideration that never Soild. My Motives for Acting in favour of the people, Concieving that when Men are Stimulated from such Impure Views, they are unworthy the character of patriots—The Enclosed publication is a feeble production of My own, which I submit to Your Superior wisdom, and Information for Correction, Being a fixed Rule with me, to Give full force and Effect in practice to the Theories I adopt, as A Proof of the sincerity of My Professions, therefore wish to be Correct if possible in their Adoption to Avoid Error. Your answer to my letter of the 4th of July I Received and duly Apreciate Its Value—Believe me sincere when I say Should their be any other Applicant for the said Office Who in Your Opinion will Add More Weight to the Republican Cause, Hesitate Not a Moment to Give him the preference.
With Respect & Consideration
Wm. Keteltas
 